           Case 1:19-mj-11594-UA Document 1 Filed 12/11/19 Page 1 of 6
               19MAG 11594                                            ORIGINAL
Approved :
              ~at_,
              RUSHMI BHASKARAN
              Assistant United States Attorney

Before :      HONORABLE SARAH L . CAVE
              United States Magistrate Judge
              Southern District of New York

                                              X
                                                   Complaint
UNITED STATES OF AMERICA
          - v. -                                   Violations of
                                                   18 u . s . c . §§ 1951 ,
EDDIE WISE ,                                       924 (c) (1) , and 2 .

                       Defendant .                 COUNTY OF OFFENSE :
                                              X    BRONX

SOUTHERN DISTRICT OF NEW YORK , ss .:

      JOSE CHEVERE , being duly sworn , deposes and says that he is
a Detective with the New York City Police Department ("NYPD " )
and a Task Force Officer (" TFO " ) with the Bureau of Alcohol ,
Tobacco , Firearms and Explosives (" ATF " ) Joint Robbery Task
Force , and charges as follows :

                                COUNT ONE
                 (Conspiracy to Commit Hobbs Act Robbery)

     1.    On or about November 13 , 2019 , in the Southern
District of New York and elsewhere , EDDIE WISE , the defendant ,
and others known and unknown , unlawfully and knowingly did
combine , conspire , confederate , and agree together and with each
other to commit robbery , as that term is defined in Title 18 ,
United States Code , Section 195l(b) (1) , and would and did
thereby obstruct , delay , and affect commerce and the movement of
articles and commodities in commerce , as that term is defined in
Title 18 , United States Code , Section 195l(b) (3) , to wit , WISE
agreed with another co - conspirator to commit an armed robbery of
a music recording studio involved in commercial activities that
affected interstate commerce in the Bronx , New York .

              (Title 18 , United States Code , Section 1951.)

                                  COUNT TWO
                             (Hobbs Act Robbery)
      Case 1:19-mj-11594-UA Document 1 Filed 12/11/19 Page 2 of 6




      1.   On or about November 13 , 2019 , in the Southern
District of New York and elsewhe r e , EDDIE WISE , the defendant ,
unlawfully and knowingly did commit robbery , as t h at term is
defined in Title 18 , United States Code , Section 1951(b) (1) , and
did thereby obstruct , de l ay , and affect commerce and the
movement of articles and commodities in commerce , as that term
is defined in Title 18 , United States Code , Section 195l(b) (3) ,
to wit , WISE and a co - conspirator robbed at gunpoint employees
and patrons of a music recording studio involved in commerc i al
activities that affect interstate commerce in the Bronx , New
York , of cellphones , cash , personal items , and marijuana .

       (Title 18 , United States Code , Sections 1951 and 2 . )

                              COUNT THREE
                          (Use of a Firearm)

     2.     On or about November 13 , 2019 , in the Southern
District of New York and elsewhere , EDDIE WISE , the defendant ,
during and in relation to a crime of violence for which he may
be prosecuted in a court of the United States , namely , the
robbery charged in Count Two of this Complaint , knowingly did
use and carry a firearm , and in furtherance of such crime , did
possess a firearm , and did aid and abet the use , carrying , and
possession of a firearm , which firearm was brandished and
discharged during the robbery charged in Count Two of the
Complaint .

     (Title 18 , United States Code , Sections 924 (c) (1) (A) (i) ,
            924 (c) (1) (A) (ii) , 924 (c) (1) (A) (iii) , and 2 . )

      The bases for my knowledge and for the foregoing charges
are , in part , as fo l lows : f9

      3.   I am a Detective with t he NYPD and TFO with the ATF -
NYPD Joint Robbery Task Force . I have been involved in the
investigation of the above - described offenses . I am familiar
with the facts and circumstances set forth below based on my
review of pertinent documents , and from my conversations with
fellow law enforcement officers . Because this affidavit is
being submitted for the limited purpose of establishing probable
cause , it does not include all the facts that I have learned
during the course of my investigation . Where the contents of
documents and the actions , statements and conversations of
others are reported herein , they are reported in substance and
in part , except where otherwise indicated.



                                    2
      Case 1:19-mj-11594-UA Document 1 Filed 12/11/19 Page 3 of 6




      4.     Based on my involvement in this investigation , my
review of documents and footage, and my discussions with other
law enforcement agents , I know that on or about November 13 ,
2019 , EDDIE WISE , the defendant , and a co-conspirator not named
as a defendant herein ("CC - 1 " ) committed a robbery of a music
record i ng studio involved in commercial activities that affected
interstate commerce ("Studio - 1") located at 1206 Morrison Avenue
in the Bronx , New York . During the course of the robbery , WISE
and CC - 1 each brandished firearms.       When WISE and CC-1 fled
Studio-1 in a vehicle (" Vehicle - 1 " ) following the robbery , an
employee of Studio-1 (" Employee - 1 " ) got into a vehicle
 ("Vehicle - 2 " ) to pursue WISE and CC - 1 . During the course of the
vehicle chase , a firearm was discharged from Vehicle-1, striking
Employee - 1 in the shoulder .

      5.    Based on my review of video surveillance from Studio -
1 , and my review of reports of interviews of Studio - 1 employees
and patrons , and discussions with other law enforcement
officers , I have learned , in substance and in part , the
following :

           a.   On or about November 13 , 2019 , shortly after
midnight , a person later identified as EDDIE WISE , the
defendant, and CC-1 entered Studio- 1 through the unlocked front
entrance of Studio-1 on Morrison Avenue . CC - l ' s face was
covered by a mask . WISE , who was wearing a hooded sweatshirt
underneath and open jacket with a distinctive zipper on one its
arms , as well as sneakers with distinctive stripes , did not
cover his face . Approximately less than ten patrons or employees
(collectively , the "Studio - 1 Victims " ) , including Employee - 1 ,
were inside Studio - 1 at the time WISE and CC - 1 entered.

            b.   Upon entering Studio - 1 , WISE and CC - 1 each
brandished firearms . Based on my training and experience , WISE
brandished what appeared to be a nine millimeter handgun , and
CC - 1 brandished what appeared to be a revolver .

          c.   WISE and CC-1 then instructed the Studio - 1
Victims to lay on the floor.   In addition , CC-1 struck Employee -
1 on the head with his firearm .

              d.    WISE and CC - 1 stole numerous items from the
Studio - 1 Victims , including cellphones , cash , and personal
items .    In addition , WISE and CC - 1 stole a jar containing
marijuana . According to Employee - 1 , this marijuana was sold to
Studio - l ' s patrons.



                                   3
       Case 1:19-mj-11594-UA Document 1 Filed 12/11/19 Page 4 of 6




      6.     Based on my rev i ew of notes of an interv i ew of
Employee - 1 , and my discuss i ons with other law enforcement
officers , I have learned , in substance a n d i n part , that after
EDDIE WISE , the defendant , and CC - 1 robbed Stud i o - 1 and the
Studio - 1 Victims , they left Studio - 1 through the front door .
Employee - 1 followed WIS E and CC - 1 and saw them get into Vehicle -
1 and drive away . Thereafter , Employee - 1 got i n to Vehicle - 2 and
pursued WISE and CC - 1 .   Duri n g the course of this chase , a
firearm was discharged from Vehicle -1 at Employee -1, which
penetrated Vehicle - 2 ' s windsh i eld and struck Employee -1 in t h e
shou lder .

      7.   Based on my review of records documenting NYPD ' s
inspection of Ve h icle - 2 , I have learned , in s ubstance and in
part , that the windshield of Vehic l e - 2 had a hole in it
consistent wit h the size of a bullet .      In add i tion , the NYPD
retrieved the bullet that struck Employee - 1 .

       8.    I know from my involvement in this investigation t h at
t h e Studio - 1 robbery was reported in t h e news , whic h included
clear video footage showing the face of the person later
identified as EDDIE WI SE , the defendant .

        9.   Based on my review of NYPD records and my discussions
with another NYPD Detective (" Detective - 1 " ) , I know that on or
about November 15 , 2019 , an individual (" Individu al - 1 " ) reported
to the NYPD that Individual - 1 had seen the news reports of the
Studio - 1 robbery and believed that the pe r son whose face was not
covered in the footage was Individual - l ' s neighbor (~Neighbor -
1 " ) , who resides in Individual - l ' s apartment building
 (" Building-1 " ) .    Individual - 1 did not know Neighbor - l ' s name ,
but provided Detective - 1 wi th Neighbor - l ' s address (" Neighbor -
l ' s Address " ).     Detective - 1 subsequently ran Neighbor - l ' s
Address in a law enforcement database . Based on t h is review ,
Detective - 1 learned that Neighbor-l ' s Address was provided by
EDDIE WISE , the defendant , as WISE ' s home address during a prior
arrest in January 2019 . When Detective - 1 showed Individual - 1 a
photograph of WISE taken from the January 2019 arrest
 (" Photograph - 1 " ) , Individual - 1 identified the person in
Photograph - 1 as Neighbor - 1 , whom Ind i vidual - 1 recognized as one
of the robbers from the video footage of the Studio - 1 robbery.

      10 . On or a~out November 20 , 2019 , Detective - 1 spoke to
another resident (" Individual - 2 " ) of Building - 1 and showed
Individual - 2 a still image from the video footage of the Studio -
1 robbery and Photograph - 1 .  Individual - 2 identified the
i ndividual in Photograph - 1 and the still image from the Studio - 1


                                     4
           Case 1:19-mj-11594-UA Document 1 Filed 12/11/19 Page 5 of 6

i




    robbery as the person residing at Neighbor-l ' s Address , i . e .,
    WISE ' s home address .

          11 .  I have reviewed video footage from Building-1 in the
    hours leading up to the November 13, 2019 robbery of Studio-1 .
    Among other things , that footage shows an individual leaving
    Building - 1 before the Studio-1 robbery wearing a jacket with a
    distinctive zipper and sneakers with distinctive stripes
    resembling the jacket and sneakers described in paragraph 6(a)
    of this Complaint . Based my review of Photograph-1 of EDDIE
    WISE , the defendant , video footage of Building - 1 prior to the
    Studio-1 robbery , and video footage of the Studio-1 robbery , I
    believe that WISE is the individual in the footage of Building- 1
    and one of the robbers involved in the Studio - 1 robbery .

          12.  I have learned , in substance and in part , from my
    discussions with law enforcement agents that on or about the
    morning of December 10 , 2019 , officers of the NYPD were
    conducting an arrest related to a separate matter at an
    apartment ("Apartment - 1 " ) . During this operation , NYPD officers
    encountered EDDIE WISE , the defendant , at Apartment - 1 .  In
    addition , NYPD officers recovered from Apartment-1 the following
    items : a nine millimeter handgun similar to the handgun
    brandished by WISE ; a revolver similar to the revolver
    brandished by CC - 1 ; and the jacket with the distinctive zipper
    similar to the jacket worn by WISE .




                                       5
       Case 1:19-mj-11594-UA Document 1 Filed 12/11/19 Page 6 of 6




      WHEREFORE , the deponent respectfully requests that EDDIE
WISE , the defendant , be imprisoned or bailed , as the case may
be .



                                  JOSE
                                  Dete ive , NYPD
                                  Task Force Officer , NYPD- ATF Joint
                                  Robbery Task Force
        I   ""'• ............




                                Judge
                                York




                                        6
